Jfourtl) (Court of
                                           Antonio,

                                          October 2, 2013

                                       No. 04-12-00704-CR


                                        Charlie Mayberry,
                                             Appellant


                                                 V.



                                        The Stale of Texas,
                                             Appellee


                              Trial Court Case No. D-i-DC-12-904036


                                         ORDER

       The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. Sec Trx. R. Al>i>. P. 39.8. Therefore, all requests for oral
argument are denied, and the cause is advanced for ON BRIEFS submission on November 12.
2013. to the following panel: Justice Marion. Justice Marline/, and Justice Chapa.       All parlies
will be notified ofthe Court's decision in this appeal in accordance with Tf.X. R. Ait. P. 4N.


        Either parly may ii!c a motion requesting the Courl lo reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX, R. API1. P. 39.8. Such a motion should be filed within ten (10)
days from the dale of this order.


        It is so OUDKKKI) on October 2. 2013.



                                                              Sandee BryarfVarion. Justice

        IN WITNESS WHEREOF           I have hereunto set my hand and a/fixed the seal o/the said
court oi\ iliis October 2. 2013.



                                                                    E./Ioltle, Clerk'
                                                                    /